DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is July 20, 2017 since applicants have not filed a certified English translation of their foreign priority document JP 2016/148850.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Information Disclosure Statement
The references cited in the PCT International Search Report by the JPO dated October 24, 2017, the references cited in the EPO Search Report dated July 9, 2019 and the references cited in the JPO Office Action dated February 4, 2020 have been considered.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 07/304994.


    PNG
    media_image1.png
    344
    594
    media_image1.png
    Greyscale

See paras. 0003-0004 and claims 1 and 2 of the English translation (copy provided by the examiner) and formula 1 in the Japanese document (copy provided by applicants).  With respect to claim 1, the above water-based inkjet ink composition is direct printed onto a textile by an inkjet method.  See examples 1-3, para. 0013 and para. 0015 of the English translation (copy provided by the examiner).  With respect to claim 5, the water-based inkjet ink composition further comprises organic solvents as wetting agents.  See para. 0006 of the English translation (copy provided by the examiner).  The water-based inkjet ink composition and method as taught by JPH 07/304994 appears to anticipate the present claims.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103172829.
With respect to claim 10, the CN 103172829 reference teaches a coloring composition comprising an aqueous dispersion of a polyurethane dye polymer having a 

    PNG
    media_image2.png
    74
    524
    media_image2.png
    Greyscale

wherein the Fluorophore IV is of the formula

    PNG
    media_image3.png
    226
    731
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    326
    media_image4.png
    Greyscale

See para. 0002, para. 0014, para. 0021, para. 0029, para. 0046 and claims 1 and 6 of the English translation (copy provided by the examiner) and para. 0014, para. 0027 and claims 1 and 6 of the Chinese document (copy provided by applicants).  With respect to claim 12, the coloring composition can be used in inkjet ink compositions.  See para. 0004 of the English translation (copy provided by the examiner).  The coloring composition as taught by CN 103172829 appears to anticipate the present claims.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 2016/0108161).
Kaneko et al. teach a pigment multimer (i.e. dye polymer) of the formula

    PNG
    media_image5.png
    345
    1431
    media_image5.png
    Greyscale

which has a repeating unit of applicants formula (1-2) i.e. the structures

    PNG
    media_image6.png
    145
    228
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    215
    427
    media_image7.png
    Greyscale

and a xanthene skeleton having a carboxylate group of the formula

    PNG
    media_image8.png
    400
    741
    media_image8.png
    Greyscale

as claimed by applicants in claim 19.  See Synthesis Example 44 and Pigment Multimer (S27).  With respect to claim 20, the pigment multimer has a repeating unit including an acidic group of the formula 

    PNG
    media_image6.png
    145
    228
    media_image6.png
    Greyscale
or

    PNG
    media_image9.png
    206
    224
    media_image9.png
    Greyscale

.
Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujie et al. (US 2018/0327619).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1, the Fujie et al. (‘619) reference teaches an inkjet printing method comprising a step of directly printing an inkjet ink composition (i.e. coloring composition) containing an aqueous dispersion of a dye polymer having a repeating unit containing a dye structure derived from a dye on a fabric by an inkjet method, wherein the dye can be a xanthene dye.  See paras. 0023-0024, para. 0030, paras, 0121-0124, Compounds R-1-1 to R-1-3 and R-2-1 to R-2-2 on page 22, para. 0340, Table 1; Example 8 and para. 0384.   With respect to claim 4, the method further comprises a 


    PNG
    media_image10.png
    541
    1063
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    731
    1110
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    112
    1043
    media_image12.png
    Greyscale

aqueous organic solvents, a surfactant and water that is printed onto various fabrics by an inkjet method and after drying, carrying out a heat treatment step.  See Compounds R-2-1 to R-2-2 on page 22, Table 1; Example 8 and Example 12, paras. 0381-0384 and Example 22, paras. 0385-0386.  The inkjet printing method as taught by Fujie et al. (‘619) appears to anticipate the present claims.
It is the examiner’s position that the effectively filed date of the above Fujie et al. (‘619) reference is January 26, 2017 (based on the International Filing Date) therefore, this reference does qualify as prior art under 35 USC 102(a)(2).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Furthermore, it is the examiner’s position that the effectively filed date of the above Fujie et al. (‘619) reference is also January 29, 2016 (based on the foreign priority date) therefore, this reference further qualifies as prior art under 35 USC 102(a)(2) based on the foreign priority date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 6-20 is/are rejected under 35 U.S.C. 103 as being obvious over Fujie et al. (US 2018/0327619).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Fujie et al. (‘619) is cited and relied upon for the above stated reasons.
With respect to claim 2, the dye polymer can be an acrylic polymer or a urethane polymer having a urethane bond.  See para. 0049, para. 0127 and para. 0208.  Fujie et al. (‘619) fail to specifically exemplify an inkjet ink composition comprising a dye polymer with a urethane bond as claimed by applicants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a dye polymer with urethane bonds and a xanthene skeleton for the dye polymer with acrylic bonds and a xanthene skeleton as the dye polymer in Examples 12 and 22 as claimed by applicants as Fujie et al. (‘619) 
With respect to claims 3 and 20, the Fujie et al. (‘619) reference further teaches that in the case where the dye polymer is a polyurethane, the dye polymer may further contain an anionic group-containing monomer such as a carboxylic acid monomer (i.e. acidic group).  See para. 0239.  Fujie et al. (‘619) fail to specifically exemplify an inkjet ink composition comprising a dye polymer with a urethane bond and further containing a carboxylic acid monomer as claimed by applicants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a dye polymer with urethane bonds and a xanthene skeleton and further containing a carboxylic acid monomer for the dye polymer with acrylic bonds and a xanthene skeleton as the dye polymer in Examples 12 and 22 as claimed by applicants as Fujie et al. (‘619) also disclose the use of a dye polymer with urethane bonds and further containing a carboxylic acid monomer but fail to show an example incorporating it as the dye polymer.
With respect to claims 6-9 and 19, the Fujie et al. (‘619) reference further teaches that the dye polymer has a repeating unit of the formula (10-1)

    PNG
    media_image13.png
    162
    683
    media_image13.png
    Greyscale

2 and L3 each independently represent a single bond or a linking group; L4 represents a linking group; and D2 represents a xanthene dye residue of the formulas (M2-1) to (M2-3)

    PNG
    media_image14.png
    765
    736
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    385
    730
    media_image15.png
    Greyscale

See Formulas (M2-1) to (M2-3) on page 16 and paras. 0203-0209.  Fujie et al. (‘619) fail to specifically exemplify an inkjet ink composition comprising a dye polymer with the repeating urethane unit as claimed by applicants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a dye polymer with the repeating urethane unit and a xanthene skeleton for the dye polymer with acrylic bonds and a xanthene skeleton as the dye polymer in Examples 12 and 22 as claimed by applicants as Fujie et al. (‘619) also disclose the use of a dye polymer with repeating urethane units but fail to show an example incorporating it as the dye polymer.
With respect to claims 10 and 12, the dye polymer can be an acrylic polymer or a urethane polymer having a urethane bond.  See para. 0049, paras. 0061-0062, para. 0081, para. 0127, para. 0208 and paras. 0333-0036.  Fujie et al. (‘619) fail to specifically exemplify an inkjet ink composition (i.e. coloring composition) comprising a dye polymer with a urethane bond as claimed by applicants.  Therefore, it would have 
With respect to claims 11, 13, 14, 17 and 18, the Fujie et al. (‘619) reference further teaches that in the case where the dye polymer is a polyurethane, the dye polymer may further contain an anionic group-containing monomer such as a carboxylic acid monomer (i.e. repeating unit represented applicant’s formula Z).  See para. 0089 and para. 0239.  The inkjet ink composition is preferably used for textile printing.  See para. 0117paras. 0335-0336 and para. 0384.  Furthermore, the inkjet ink composition is loaded into an inkjet cartridge for inkjet printing.  See para. 0095, para. 0338 and para. 0384.  Fujie et al. (‘619) fail to specifically exemplify an inkjet ink composition comprising an aqueous organic solvent and a dye polymer with a urethane bond and further containing a carboxylic acid monomer as claimed by applicants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a dye polymer with urethane bonds and a xanthene skeleton and further containing a carboxylic acid monomer for the dye polymer with acrylic bonds and a xanthene skeleton as the dye polymer in Examples 12 and 22 as claimed by applicants as Fujie et al. (‘619) also disclose the use of a dye polymer with urethane bonds and further containing a carboxylic acid monomer but fail to show an example incorporating it as the dye polymer.

It is the examiner’s position that the effectively filed date of the above Fujie et al. (‘619) reference is January 26, 2017 (based on the International Filing Date) therefore, this reference does qualify as prior art under 35 USC 102(a)(2).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734